          Case 4:16-cr-00155-KGB Document 5 Filed 02/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                 Case No. 4:16-cr-00155 KGB

CYRIL FRITCH                                                                      DEFENDANT

                                             ORDER

       Defendant Cyril Fritch has filed a pro se motion for early termination of his term of

supervised release (Dkt. No. 3). The Court directs the Clerk to send a copy of the motion, along

with a copy of this Order, to Michael Gordon, Chief of the Criminal Division for the United States

Attorney’s Office. The United States must respond to the motion, after conferring with the

probation office, within 14 days from the entry of this Order.

       It is so ordered this 27th day of February, 2020.



                                              ___________________________________
                                              Kristine G. Baker
                                              United States District Judge
